 DEAUVILLE HOTEL561Deauville Hotel and Flores Demetrio Gonzales.Case 12-CA-7776June 15, 1981DECISION AND ORDEROn January 29, 1981, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent and the Gener-al Counsel each filed exceptions and a supportingbrief and subsequently filed an answering brief tothe exception raised by the other party to the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order.The Administrative Law Judge found that Gon-zales had been illegally discharged in January 1977and improperly reinstated in May 1977. He alsofound, however, that Gonzales had been dis-charged again in May 1978 and, as no new chargehad been filed nor had the complaint been amend-ed thereafter, he assumed that the discharge waslegal and terminated Gonzales' right to backpayand reinstatement as of the date. The GeneralCounsel excepts to the refusal by the Administra-tive Law Judge to order reinstatement and back-pay after May 1978. We find merit in this excep-tion.Gonzales was reemployed by Respondent inMay 1977 but in a different position from thatwhich he previously occupied, at a substantiallylower rate of pay, and at the bottom of the senior-ity list, which resulted in fewer and less desirablehours. Rather than being assigned to the linenroom as he had been before the strike, he wasmade a houseman. He worked under Augusto Feo,who had been promoted to the head houseman po-sition which Respondent claimed Gonzales hadheld prior to his January 1977 discharge. WhenGonzales complained about his altered status, Re-Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsIn vies f the crediting of the Charging Party by the AdministrativeLaw Judge. we find the accusation in Respondent's answering brief thatthe General Counsel had suborned perjury by the Charging Part) to betotally unwarranted and uncalled for2 Backpay to the extent already recommended is to be determined Inthe manner set forth in F: W. Woolworth Company, 90 NLRB 289 (1950),with interest as prescribed in Florida Steel Corporation. 231 NLRB 651(1977) See, generally, IisL Plumbing & Heating Co., 138 NLRB 716(1962)256 NLRB No. 78spondent threatened to discharge him if his protestscontinued. In May 1978 Gonzales was dischargedagain, allegedly for refusing to obey Feo's ordersand threatening to kill him. Gonzales concededthat he had argued with Feo but denied makingany threats.We agree with the Administrative Law Judge'sfinding that Respondent had not satisfied its obliga-tion to reinstate Gonzales following his illegal dis-charge in January 1977 and it therefore had a con-tinuing obligation to offer him full reinstatement.However, at the hearing, Respondent contendedthat Gonzales was not entitled to reinstatement be-cause he had been discharged for cause in May1978 after threatening Feo's life.The Administrative Law Judge properly re-ceived the evidence on that issue because it boredirectly on whether Gonzales' continuing right toreinstatement to his former position was forfeited.3Nevertheless, after the issue was fully litigated, theAdministrative Law Judge failed to resolve theconflict in testimony between Feo and Gonzales orto decide whether the incident warranted Gonzaleslosing his right to reinstatement. Rather, notingthat the General Counsel had not alleged that theMay discharge also violated the Act nor had a newcharge been filed, the Administrative Law Judgeconcluded that he must assume the discharge wasnot unlawful and cut off backpay and reinstatementas of that date. We do not agree.Inasmuch as Respondent's allegation of miscon-duct was an affirmative defense to its continuingduty to offer proper reinstatement, the GeneralCounsel did not have to add a new allegation tothe complaint and the Administrative Law Judgeshould have made findings on this issue.In making his determination, the AdministrativeLaw Judge must balance whatever misconduct hefinds against the established unfair labor practicesof Respondent in assessing whether Gonzales' con-duct was so egregious as to warrant forfeiting ofhis right to reinstatement and backpay,4with anydoubts being resolved against the wrongdoer. Ac-cordingly, we will remand this aspect of the caseto the Administrative Law Judge for further pro-ceedings. After resolving the credibility conflicts,he must determine whether the circumstances, in-cluding Respondent's animus, the lapse of time, andthe possible casual connection between Gonzales'illegal demotion and this quarrel with his replace-ment, warrant a forfeiture of Gonzales' right to re-instatement and backpay after May 1978.:' Roy L. Burnham. a sole proprietor d, b a Bob .,-lmbulance Service, 183NLRI 901 (1970)4 (CT Saport Manor, Inc.. et al, d.'h/b/a Seaport Manor fir 4dultis. 248NLRB 8Sht. 892 19O80): John Kinkel & Son, 157 Nl.RH 744. 746 (1966).DEAUVLLE HOTEL 561 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, DeauvilleHotel, Miami Beach, Florida, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order except thatthe attached notice is substituted for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the above-cap-tioned proceeding be, and it hereby is, remanded toAdministrative Law Judge Julius Cohn for the lim-ited purpose of making credibility findings with re-spect to the May 1978 incidents and recommenda-tions as to whether, under all of the circumstances,the conduct engaged in by Gonzales was such as torequire the forfeiture of his right to reinstatementand backpay after May 1978.IT IS FURTHER ORDERED that the AdministrativeLaw Judge shall prepare and serve on the parties aSupplemental Decision setting forth the resolutionof such credibility issues, and findings and conclu-sions with respect thereto. Copies of such Supple-mental Decision shall be served on all the parties,after which the provisions of Section 102.46 of theBoard's Rules and Regulations, Series 8, as amend-ed, shall be applicable.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten employees with dis-charge should they continue to complainamong themselves about their working condi-tions.WE WILL NOT discharge or otherwise dis-criminate against any employee because of thatemployee's protected activities or union activi-ties.WE WILL NOT fail to reinstate employees,who are so entitled, to a substantially equiva-lent position, and further discriminate againstthem with regard to wages, hours, and work-ing conditions because of the protected activi-ties in which they had engaged.WE WILL NOT in any like or related matterinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL make whole Flores DemetrioGonzales for any losses he may have sustainedby reason of the discrimination practicedagainst him, plus interest.DEAUVILLE HOTELDECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This pro-ceeding was heard at Coral Gables, Florida, on March 6,1980. Upon a charge filed on June 28, 1977, the RegionalDirector for Region 12 issued a complaint on July 26,1977, alleging that Deauville Hotel, herein called Re-spondent, violated Section 8(a)(1) and (3) of the Act bydischarging Flores Demetrio Gonzalez, the ChargingParty herein, on January 18, 1977. The complaint furtheralleges that Respondent reinstated Gonzalez about May21, 1977, but unlawfully failed to restore him to a sub-stantially equivalent position and, further, gave him a lessdesirable job and denied him other benefits to which hewas allegedly entitled. The complaint also alleges viola-tion by Respondent of Section 8(a)(1) of the Act bythreatening Gonzalez with discharge unless he refrainedfrom complaining about working conditions. Respondentfiled an answer denying the commission of unfair laborpractices.All parties were given opportunity to participate, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs. TheGeneral Counsel and Respondent submitted briefs whichhave been carefully considered. Upon the entire recordin the case and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent, a Florida corporation, has a principalplace of business in Miami Beach, Florida, where it is en-gaged in the operation of a hotel. In the course of its op-erations, Respondent annually grosses revenues in excessof $500,000 and purchases goods, supplies, and materialsin excess of $50,000 which are shipped to it from placesoutside the State of Florida. Respondent admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONHotel, Motel, Restaurant and Hi-Rise Employees andBartenders Union, Local 355, AFL-CIO, herein calledthe Union, is a labor organization within the meaning ofSection 2(5) of the Act. DEAUVILLE HOTEL563III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundDuring the period relevant herein, Respondent was amember of Southern Florida Hotel and Motel Associ-ation. The Association and four of its members, not in-cluding Respondent herein, were parties to an extensive-ly litigated case, in which the Union and certain individ-uals were charging parties, decided by the Board and re-ported at 245 NLRB 561 (1979). Some of the findings ofthe Board therein are relevant to the instant case.The Union had been for a number of years collective-bargaining representative of employees of Associationmembers with a contract which expired on September16, 1976. After unsuccessful negotiations, a strike com-menced in December 1976 and continued until January14, 1977, when the parties reached agreement on a newcontract. For the purposes herein, it is sufficient to statethat the agreement provided that all strikers would be re-turned to work as the need arose starting immediately.The exceptions to this were those strikers whose jobswere eliminated and those employed in departments ofhotels which had been closed and would therefore not berecalled until the particular department reopened.The Board found that Union, after ratification vote,signed the new agreement on Saturday, January 15,1977, and the Association, after meeting with its mem-bers on Monday, January 17, executed the contract at 11a.m. and delivered it to the Union by messenger.In the case cited above, the Board found many viola-tions of Section 8(a)(Xl1) and (3) of the Act relating to em-ployees discharged by the respondents therein after thetermination of the strike, of whom some were unlawfullydischarged for picketing on January 17, 1977.1B. The FactsGonzalez had been employed by Respondent since1965 and worked in the housekeeping department since1971, when he was assigned to the linen room. Accord-ing to Gonzalez, after a number of months the thenhousekeeper designated him as a head linen man andgave him a higher rate of pay. The housekeeper in 1977,Mathew Ginsberg, referred to Gonzalez as the head hou-seman. The title, if such did exist, makes no differencewith regard to the outcome of this matter. At the time ofthe strike, Gonzalez was earning $186.20 per week for 6days work and did not receive overtime. There is no dis-pute that Gonzalez worked in the linen room wherethere would normally be two other employees. Hisduties consisted of sorting, counting, and setting up linenon carts so that the housemen could distribute it to therooms. In addition Gonzalez had one other duty whichwas his alone. He drove a truck to an outside laundry topick up clean linen as needed. There is some differencein the testimony as to frequency with which Gonzalezperformed this chore. Respondent's witnesses stated thatthis was a daily routine performed by Gonzalez as oftenI It appears that the original charges filed in 245 NLRB 561 includedmore than 20 hotel members of the Association. However the Union re-quested withdrawal of charges against all hotels except the four named inthe complaint, presumably having arrived at settlements with the othersas twice a day. Assuming the correctness of Respond-ent's version, it remains clear that the major portion ofhis time was spent in his duties in the linen room.2Gonzalez had been a longtime union member whojoined the picket line when the strike started at Respond-ent on December 26, until January 14, 1977, when pick-eting stopped. On January 17, he reported back to work,punched his clock and was called by Mathew Ginsberg,then the executive housekeeper, who told him he wouldbe working 4 days a week. That day he worked in thelinen room as he usually did. He noticed three other em-ployees in the linen room at the time, two women andone man, whom he had not seen prior to the strike. Thatafternoon, about I p.m., Gonzalez went outside to obtaina pack of cigarettes for Ginsberg and noticed 15 or 20 ofRespondent's employees picketing. He went back to thehotel and resumed work until the shop steward came byand told him the contract had not as yet been signed andthat the employees had to walk out again. Gonzalez thenwalked out and commenced picketing with the others.Gonzalez also testified that he had spoken to the picketspreviously while out on his errand and had been toldthat the contract had not been signed, Respondent wasnot recognizing seniority, and a few of the employeeswere fired. After a couple of hours he noticed the ban-quet manager speaking to the steward who then told theemployees to stop picketing. Since this was approximate-ly 3:30 p.m., which was the normal end of his workday,and other employees were leaving the hotel, Gonzalezwent home.The following morning, January 18, upon his arrivalGonzalez was not permitted to punch in. He was told byGinsberg that there was no more work for him and heshould leave immediately. There is no dispute as to thequestion of whether Gonzalez was discharged on Janu-ary 18, since Stephan Delmont, operations manager ofRespondent, testified that he had observed Gonzalezwalking an "illegal" picket line on the afternoon of the17th, had not returned that day, and therefore Respond-ent no longer had any job for him. Delmont also statedthat during the strike Respondent had installed its ownlaundry and Gonzalez' job of driving the linen truck wasthereby eliminated.According to Delmont, Gonzalez was reinstated inMay 1977 as a houseman. Delmont said the laundrytruck job had been eliminated and previously Gonzalezhad been in and out of the linen room. Although Del-mont characterized Gonzalez' previous job as head hou-seman, upon his return he was made simply a housemanwhose duties were to clean and set up hotel rooms. Del-mont acknowledged that Gonzalez had previouslyworked 6 days as a salaried employee but upon hisreturn in May he was hourly paid as a houseman. Gonza-2 At the hearing it appeared that Respondent was urging that Gonza-lez was a supervisor within the meaning of the Act and perhaps that isthe explanation for its witnesses characterizing him as a "Head House-man." However, in its brief, Respondent does not urge this contention.Nevertheless it is clear from the record that Gonzalez had no authorityto hire, fire, discipline employees, or grant time off or overtime, nor isthere any evidence that he effectively recommended such actions Sincehe did not exercise the indicia of supervisory authonty, I find that Gon-zalez was not a supervisor within the meaning of the ActDEAUVLLE HOTEL 563 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDlez stated that he reported in May to a new housekeeper,a Mrs. Lima, who sent him to a head houseman and wasassigned to work on one of the floors. He said at thistime there were about 15 or 20 housemen and he becamelast in seniority. His name was always on the bottom ofthe list for work assignments and as a result did not havework upon occasion. In addition he could only obtain aday off after others had chosen. His rate of pay as a hou-seman in May 1977 was $2.69 an hour.Gonzalez testified that because of these conditions hehad frequently protested to other employees, as a resultof which he was called by Delmont to the office whosaid he had been doing him a favor by giving him a job,and, if Gonzalez had any protest, he should go to theUnion. Delmont told him that if his protests continued,he would be discharged.Delmont also testified with respect to this incident. Hestated he had told Gonzalez he was informed that Gon-zalez had been telling other workers not to listen to theirsupervisor and not to do their job properly. Delmontsaid although Gonzalez denied this, he told him he didnot want to hear it anymore and he, Delmont, would notstand for it. Gonzalez was just supposed to do his joband not tell anybody else what to do and what not to doand he was creating trouble. Delmont said Gonzalez wasnot complaining about his working conditions, as he hadtestified, but was just telling everybody else what to doand what not to do and not listening to his supervisor,Augusto Feo, the head houseman. Gonzalez was alsotelling other employees not to listen to Feo.On the whole, I credit the version as related by Gon-zalez. I found Delmont to be less than candid in his testi-mony generally. For example, while it was quite clearthat Gonzalez' duties prior to the strike almost complete-ly related to the linen room, as testified by the thenhousekeeper Ginsberg, Delmont continually referred toGonzalez as the head houseman in an apparent effort tocharacterize Gonzalez as a supervisor, who would there-fore not be entitled to the protection of the Act in thesecircumstances. Finally, upon cross-examination he ad-mitted having seen Gonzalez on occasion in the linenroom. With respect to the alleged threats, Delmont ac-knowledged that he was acting merely upon hearsay ashe did not know of any occasion where Gonzalez hadtold employees not to do their jobs.Gonzalez worked for Respondent as a houseman untilMay 1978 when he was terminated.C. Discussion and AnalysisBased upon the testimony and evidence credited justabove, I find that Delmont in May 1977 threatened Gon-zalez with discharge should he continue to complain toother employees about working conditions. By such con-duct, Respondent violated Section 8(a)(l) of the Act.The principal issue is whether Respondent violatedSection 8(a)(3) and (1) of the Act by discharging Gonza-lez on January 18, 1977, because he had engaged in pick-eting for several hours the previous afternoon. There isno question that the facts occurred as alleged. Respond-ent's contention is that the picketing on January 18 fromapproximately I p.m. until 3:30 p.m. was illegal by virtueof the Association and the Union prior thereto havingentered into a new collective-bargaining agreement con-taining a no-strike clause.In Southern Florida Hotel and Motel Association, et al,supra, the Board found that the new Association contractwith the Union was executed on January 17, at 11 a.m.and delivered to the Union. Thus the picketing herein,which began at approximately 1 p.m., took place afterthe signing of the agreement. However, in that case, insimilar circumstances, where picketing occurred between2 p.m. and 4 p.m., the Board approved the Administra-tive Law Judge's finding that, despite the occurrence ofpicketing after the execution of the contract, such con-duct "did not provide Respondents with justification fordischarging those employees." The Administrative LawJudge determined that in a strike lasting 3 weeks, "Aperiod of time was needed for the air to clear and thedust to settle." He found in that case that some employ-ees who were reporting to work were not permitted towork, others were admitted to work but were told theyhad no seniority, all adding to a period of confusion.Notwithstanding the fact that Respondent herein was nota specific party to Southern Florida Hotel, neverthelessthe contract which was executed was the same, the cir-cumstances were the same, and it is noted Gonzalez cre-dibly testified that in conversation with the pickets, hehad been told some employees were not permitted towork, conditions had changed, and employees had notbeen restored to their seniority. It will be recalled thatwhen Gonzalez himself reported, he was told there wasonly 4 days' work available to him. In view of the simi-larities of the situation, I am constrained to follow theBoard's finding in the Southern Florida Hotel case.3Ac-cordingly, I find that by discharging Gonzalez on Janu-ary 18, 1977, because he had engaged in the picketing onthe previous afternoon, Respondent violated Section8(a)(3) and (1) of the Act.In his testimony, Delmont indicated that by virtue ofRespondent having installed its own laundry, Gonzalezhad worked principally in the linen room and that thedriving of the truck to the outside laundry was only oneincident of his duties. As a matter of fact it is uncontra-dicted that when Gonzalez returned to work on January17 he spent that day, until the time he resumed picketing,in the linen room to which he was assigned by Ginsberg.Accordingly, I find that his job was not eliminated byRespondent instituting its own laundry facility. In thatconnection it is noted that this created work for linenroom employees who transported the linens from thenew hotel laundry room to the linen room.When Gonzalez returned to work in May 1977 Re-spondent further violated Section 8(a)(3) of the Act bynot reinstating him to a substantially equivalent position.Instead of restoring him to the linen room where he hadalways worked, Respondent made him a houseman at alower rate of pay and with little or no seniority. In viewof my findings that Gonzalez had been unlawfully dis-charged on January 18, he was entitled to backpay forthe period between that date and his reinstatement inMay, and reinstatement.' See 245 NLRB 561, 589. DEAUVILLE HOTEL565It is clear that when Gonzalez returned in May, therewere other employees working in the linen room. If, asinsisted by Respondent's witness, Gonzalez was headhouseman, he should then have been reinstated to thatposition which apparently had been given by that time toFeo, another employee.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section 111,above, occurring in connection with the operations ofRespondent described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Gonzalez was finally terminated in May 1978. Re-spondent alleges that it took this action because he hadrefused to obey the orders of his supervisor, Feo, andindeed had threatened his life. Gonzalez, while not deny-ing that he had a dispute with Feo, denies having threat-ened his life. However, I do not find it necessary tomake any findings with respect to this situation. The factremains that Gonzalez' employment was terminated atthat time. The General Counsel has not alleged that onthat occasion he was discharged unlawfully nor have Ibeen made aware of any other charge filed in connectionwith that discharge. Accordingly, I have no alternativebut to assume that the termination involved no unlawfulconduct on the part of Respondent. Accordingly, I shallnot require Respondent to offer reinstatement to Gonza-lez.However, having found that Respondent unlawfullydischarged Gonzalez on January 18, 1977, I recommendthat Respondent be ordered to make him whole for anyloss of earnings and other benefits resulting from thatdischarge by payment to him of a sum of money equal tothe amount he normally would have earned as wagesand other benefits from the date of his discharge untilthe date in May 1977 when he was reinstated, less netearnings during that period. As I have further found thatGonzalez was not reinstated to a substantially equivalentposition as that which he had enjoyed prior to January18, 1977, I further recommend that Respondent be or-dered to make him whole for any loss of earnings andbenefits resulting from Respondent's failure to do so inMay 1977, until his termination in May or June 1978.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By threatening an employee with discharge shouldhe continue to complain about working conditions toother employees, Respondent violated Section 8(a)(1) ofthe Act.4. Respondent violated Section 8(3) and (1) of the Actby:(a) Discharging Flores Demetrio Gonzalez because heengaged in lawful picketing and other activities on behalfof the Union.(b) By failing to reinstate Gonzalez in May 1977 to asubstantially equivalent position, and by further discrimi-nating against him after his reinstatement with regard tohis wages, hours, and working conditions, because hehad engaged in activities protected under the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER4The Respondent, Deauville Hotel, Miami Beach, Flor-dia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with discharge becausethey complain among themselves about working condi-tions.(b) Discharging or otherwise discriminating againstemployees because of their union activities includingpicketing.(c) Failing to reinstate employees to substantiallyequivalent positions because of the protected activities inwhich they were engaged.(d) Discriminating against employees with regard totheir wages or other benefits because of their union andother protected activities in which they had engaged.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Make whole Flores Demetrio Gonzalez for his lossof earnings and any other losses he may have sustainedby reason of the various acts of discrimination againsthim in the manner set forth in the section of this Deci-sion entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay due.' In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Lalbor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections shall bedeemed waived fr all purposesDEA U VILLE ~ ~ ~ ~ ~ ~ ~ ~ .H O EL. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Post at its Miami Beach, Florida, place of businesscopies of the attached notice marked "Appendix."5Copies of said notice on forms provided by the RegionalDirector for Region 12, after being duly signed by its au-thorized representative, shall be posted by Respondent5 In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of the Order, whatsteps Respondent has taken to comply herewith.